Citation Nr: 0905361	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-13 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for a back disorder.

2.	Entitlement to service connection for a bilateral knee 
disorder.

3.	Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1978 to 
July 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta , Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for 
a back disorder, a bilateral knee disorder and a stomach 
disorder.  During the development of his claim, the Veteran 
was provided a VA contract examination in May 2005.  The 
examiner noted the Veteran currently suffers from 
degenerative joint disease of the knees, lumbar scoliosis and 
chronic thoracolumbar strain, and gastro-esophageal reflux 
disease (GERD).  However, the May 2005 VA examiner did not 
provide an etiological opinion as to whether the Veteran's 
current disorders are related to any in-service event or 
injury.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for a 
proper appellate decision").  As such, the Veteran must be 
provided a new VA examination to determine whether his 
current back, knee and stomach disorders are etiologically 
related to his active service.

In addition, the evidence indicates the Veteran has applied 
for Social Security Administration (SSA) disability benefits.  
See January 2007 statement.  However, the SSA decision and 
supporting documents are not part of the record.  In order to 
ensure that the appellant's claim is adjudicated on the basis 
of a complete evidentiary record, the SSA decision and 
related evidence should therefore be obtained.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.	Any determination pertinent to the 
Veteran's claim for SSA benefits, as 
well as any medical records relied upon 
concerning that claim, should be 
requested and obtained.  A response, 
negative or positive, should be 
associated with the claims file.

2.	Schedule the Veteran for a VA 
examination to ascertain the etiology 
of his bilateral knee disorder.  The 
claims file, including this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should indicate whether the Veteran has 
any current bilateral knee disorder, 
and provide a current diagnosis.  The 
examiner should also provide an opinion 
as to whether it is more likely as not 
(greater than a 50 percent 
probability), less likely as not (less 
than a 50 percent probability), or as 
likely as not (50 percent probability) 
that any current bilateral knee 
disorder is etiologically related to 
the Veteran's active military service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.	Schedule the Veteran for a VA 
examination to ascertain the etiology 
of his back disorder.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should indicate whether the Veteran has 
any current disorder of the back, and 
provide a current diagnosis.  The 
examiner should also provide an opinion 
as to whether it is more likely as not 
(greater than a 50 percent 
probability), less likely as not (less 
than a 50 percent probability), or as 
likely as not (50 percent probability) 
that any current disorder of the back 
is etiologically related to the 
Veteran's active military service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.	Schedule the Veteran for a VA 
examination to ascertain the etiology 
of his stomach disorder.  The claims 
file, including this REMAND, must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should indicate whether the Veteran has 
any current stomach disorder, and 
provide a current diagnosis.  The 
examiner should also provide an opinion 
as to whether it is more likely as not 
(greater than a 50 percent 
probability), less likely as not (less 
than a 50 percent probability), or as 
likely as not (50 percent probability) 
that any current stomach disorder is 
etiologically related to the Veteran's 
active military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

5.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claims based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   













	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




